                Case 4:20-cv-00266-RM Document 23 Filed 01/04/21 Page 1 of 4




 1   Stuart C. Gillespie (CO Bar No. 42861) (admitted pro hac vice)
     EARTHJUSTICE
 2   633 17th Street, Suite 1600
     Denver, CO 80202
 3
     (303) 996-9616
 4   sgillespie@earthjustice.org

 5   Janette K. Brimmer (WA Bar No. 41271) (admitted pro hac vice)
     EARTHJUSTICE
 6   810 Third Avenue, Suite 610
     Seattle, WA 98104
 7   (206) 343-7340
     jbrimmer@earthjustice.org
 8
     Counsel for Pascua Yaqui Tribe, Quinault Indian Nation,
 9
     Menominee Indian Tribe of Wisconsin, Tohono O’odham
10
     Nation, Fond du Lac Band of Lake Superior Chippewa,
     and Bad River Band of Lake Superior Chippewa
11
                             UNITED STATES DISTRICT COURT
12                            FOR THE DISTRICT OF ARIZONA
                                       AT TUCSON
13
     Pascua Yaqui Tribe; Quinault Indian Nation;
14   Fond Du Lac Band of Lake Superior                Case No. 4:20-cv-00266-RM
     Chippewa; Menominee Indian Tribe of
15   Wisconsin; Tohono O’odham Nation; and            Assigned Judge: Rosemary Márquez
     Bad River Band of Lake Superior Chippewa,
16
                                                      JOINT MOTION FOR EXTENSION
17                                     Plaintiffs,    OF TIME TO FILE MOTION TO
                                                      CHALLENGE OR SUPPLEMENT
18         v.                                         ADMINISTRATIVE RECORDS AND
                                                      TO BRIEFING SCHEDULE
19   United States Environmental Protection
     Agency; Andrew Wheeler, in his official
20   capacity as Administrator of the United
     States Environmental Protection Agency;
21   United States Army Corps of Engineers; and
     R.D. James, in his official capacity as
22
     Assistant Secretary of the Army for Civil
23
     Works,

24                                   Defendants.

25
                                                -1-
26
               Case 4:20-cv-00266-RM Document 23 Filed 01/04/21 Page 2 of 4




 1          The parties jointly move for a sixty-day extension of time for Plaintiffs to file any
 2   motions to challenge or supplement the administrative record, as well as a sixty-day
 3
     extension of time for the briefing schedule. This is the parties’ first request for an
 4
     extension of the deadline for any such motions and for the briefing schedule. A sixty-day
 5
     extension would result in the following schedule:
 6
            1. Motions to challenge or supplement the administrative record: on or before
 7
               March 16, 2021.
 8
            2. Plaintiffs’ motion for summary judgment on all claims: within 30 days after the
 9

10
               Court’s resolution of administration record challenges, or, if no such

11             challenges are filed, on or before May 11, 2021.

12          3. Defendants’ response/cross-motion for summary judgment: within the later of

13             60 days after Plaintiffs file their motion or July 13, 2021.

14          4. Plaintiffs’ reply/response to cross-motion: within the later of 45 days after
15             Defendants file their response/cross-motion or August 31, 2021.
16
            5. Defendants’ reply in support of their cross-motion: within the later of 30 days
17
               after Plaintiffs file their reply/response to cross-motion or October 5, 2021.
18
            6. Joint Settlement Status Report: on or before November 22, 2021 and every 90
19
               days thereafter.
20
     Good cause exists for granting the motion:
21
            1. The Environmental Protection Agency (EPA) and the Army Corps of
22

23
               Engineers (Corps) lodged their administrative records with the Court on

24             November 16, 2020.

25
                                                   -2-
26
                 Case 4:20-cv-00266-RM Document 23 Filed 01/04/21 Page 3 of 4




 1          2. The Plaintiffs sent the Defendants a letter on November 24, 2020, requesting
 2               that EPA and the Corps produce privilege logs and noting that the Plaintiffs
 3
                 continue to review the administrative record.
 4
            3. The parties discussed the contents of the administrative record on December 4,
 5
                 2020.
 6
            4. The parties are still in the process of discussing the contents of the
 7
                 administrative record.
 8
     The parties request additional time to continue discussions regarding the contents of the
 9

10
     administrative record. Should the parties be unable to reach an agreement, the Plaintiffs

11   will file any motion to challenge or supplement the administrative record on or before

12   March 16, 2021, as set forth above. Alternatively, if the parties are able to reach an

13   agreement on the administrative record, extending the briefing schedule by a

14   commensurate sixty days will provide additional time to proceed to briefing the merits of
15   the case.
16

17
     DATED: January 4, 2021                     s/ Stuart G. Gillespie
18                                              Stuart C. Gillespie, CO # 42861
                                                    (admitted pro hac vice)
19                                              EARTHJUSTICE
                                                633 17th Street, Suite 1600
20                                              Denver, CO 80202
                                                (303) 996-9616
21                                              sgillespie@earthjustice.org
22
                                                Janette K. Brimmer, WSBA # 41271
                                                    (admitted pro hac vice)
23
                                                EARTHJUSTICE
24                                              810 Third Avenue, Suite 610

25
                                                  -3-
26
     Case 4:20-cv-00266-RM Document 23 Filed 01/04/21 Page 4 of 4




 1                              Seattle, WA 98104
                                (206) 343-7340
 2                              jbrimmer@earthjustice.org
 3
                                Counsel for Pascua Yaqui Tribe, Quinault
 4                              Indian Nation, Fond du Lac Band of Lake
                                Superior Chippewa, Menominee Indian Tribe of
 5                              Wisconsin, Tohono O’odham Nation, and Bad
                                River Band of Lake Superior Chippewa
 6
                                s/ Hubert T. Lee
 7
                                Hubert T. Lee
 8                              Trial Attorney
                                Environmental Defense Section
 9
                                Environment & Natural Resources Division
10
                                U.S. Department of Justice
                                150 M Street NE, Room 4.1116
11                              Washington, DC 20002
                                (202) 514-1806
12                              Hubert.lee@usdoj.gov

13                              Daniel Pinkston
                                Senior Trial Attorney
14                              Environmental Defense Section
                                Environment & Natural Resources Division
15                              U.S. Department of Justice
                                999 18th Street, South Terrace, Suite 370
16
                                Denver, CO 80202
17                              (303) 844-1804
                                Daniel.pinkston@usdoj.gov
18
                                Counsel for Defendants
19

20

21

22

23

24

25
                                  -4-
26
